Citation Nr: 0330171	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  97-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for tinea 
manis, tinea pedis, tinea cruris, and tinea corporis with 
dermatophytosis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from November 1955 to 
August 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  The Board issued a 
decision in this appeal in March 2000, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  In October 2000, the CAVC vacated the Board 
decision and remanded for readjudication.  The Board, in 
turn, remanded the veteran's claim for additional development 
in May 2001.  The case has been returned to the Board.  For 
the reasons stated below, this matter requires another Board 
remand.

First, although the veteran has undergone several VA skin 
examinations since the Board's May 2001 remand, the 
examination reports are not adequate to evaluate the 
veteran's symptoms in light of the new criteria for rating 
skin disabilities that were made effective August 30, 2002.  
For example, a 60 percent rating under the revised Diagnostic 
Code 7806 requires, in part, that the veteran's skin symptoms 
affect more than 40 percent of the entire body or more than 
40 percent of exposed areas affected.  In this case, while 
skin symptoms have variously been noted to be on the 
veteran's feet, flank, back, buttocks, outer thighs, and 
hands, it is unclear whether they actually affect more than 
40 percent of either the entire body or of exposed areas.  A 
new VA examination, as detailed below, is therefore 
necessary.

Second, it appears that clarification of the veteran's 
hearing request is needed.  On an undated VA Form 9 received 
by the RO on July 24, 1997, the veteran indicated that he 
wanted to testify at the RO before a Board member.  On a VA 
Form 9 dated July 31, 1997 and received by the RO on August 
1, 1997, he checked that he did not want a hearing before the 
Board. The form also contains a statement: "Request that I 
be scheduled for a local board hearing."  The veteran did 
testify before a local hearing officer at the RO on October 
20, 1997.  Also, however, the RO sent the veteran a letter 
dated October 8, 1997, in which it acknowledged his request 
for a hearing before the Board and sought his preference in 
the matter.  The letter stated that his name would remain on 
the list of those who desired a hearing before the Board 
unless the RO heard otherwise from him.  The veteran was not 
scheduled for such a hearing and it is not clear whether the 
veteran also wants a hearing before the Board in this appeal.   

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
There, the Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran that notwithstanding any information 
previously provided (including that contained in an June 2001 
letter), a full year is allowed to respond to a VCAA notice.  

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  Clarify whether the veteran wants a 
Board hearing and, if so, whether he 
wants a Travel Board hearing, a Board 
video conference hearing, or a Board 
hearing in Washington, D.C.  Take all 
appropriate actions to fulfill the 
veteran's wishes in this regard.  

3.  Ask the veteran to identify all 
private and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
skin symptoms since June 2001.  Obtain 
records from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  

4.  Afford the veteran a new VA 
dermatology examination during an active 
stage of his skin condition.  Ensure that 
his claims folder is made available to 
the examiner in conjunction the 
examination.  Any tests or procedures 
deemed necessary should be conducted.  If  
the December 2002 photographs of record 
do not now accurately reflect the 
veteran's skin disability, new 
unretouched photographs of his service-
connected skin disorders should be taken 
and associated with the claims file.  The 
examiner should answer each of the 
following questions:  

a.  Is this examination being 
conducted at the time of an 
active stage of the veteran's 
service-connected skin 
disorders?

b.  What are the manifestations 
of the veteran's service-
connected skin disorders (tinea 
manis, tinea pedis, tinea 
cruris, and tinea corporis with 
dermatophytosis) versus those 
of any nonservice-connected 
disorders?  If you are unable 
to distinguish the 
manifestations, expressly state 
so, along with an explanation 
as to why not.  

c.  Do the veteran's service-
connected skin disorders 
produce ulceration, extensive 
exfoliation, crusting, or 
systemic or nervous 
manifestations?  

d.  Do the veteran's service-
connected skin disorders 
produce generalized involvement 
of the skin with systemic 
manifestations such as fever, 
weight loss, and/or 
hypoproteinemia?

e.  During the past year, have 
the veteran's service-connected 
skin disorders required 
constant or near-constant 
systemic therapy such as 
therapeutic doses of 
corticosteroids, 
immunosuppressive retinoids, 
psoralen with long-wave 
ultraviolet-A light (PUVA), 
ultraviolet-B light (UVB) 
treatments, or electron beam 
therapy? 

f.  Do the veteran's service-
connected skin disorders affect 
more than 40 percent of the 
entire body, or more than 40 
percent of exposed areas?

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a new SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the SSOC in July 2003) and 
discussion of all pertinent regulations, 
including the VCAA and the most recent 
version of Diagnostic Codes7806 and 7817.  
Allow an appropriate period of time for 
response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


